DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 31 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The broadest reasonable interpretation of a claim drawn to a computer readable storage medium (also called machine readable medium and other such variations) typically covers forms of non-transitory tangible media and transitory propagating signals per se in view of the ordinary and customary meaning of computer readable storage media, particularly when the specification is silent or can be broadly interpreted as covering both non-transitory and transitory medium. See MPEP 2111.01. 

A claim drawn to such a computer readable medium that covers both transitory and non-transitory embodiments may be amended to narrow the claim to cover only statutory embodiments to avoid a rejection under 35 USC § 101 by adding the limitation "non-transitory" to the claim. Cf Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987)(suggesting that applicants add the limitation "non-human" to a claim covering a multicellular organism to avoid a rejection under 35 USC § 101).


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 5, 7-9, 11-17, 19, 21-23, 25-28 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Hong et al. (US Pub. No. 2019/0268799).
Regarding claims 1 and 15, Hong discloses a buffer status reporting method (figure 2 and paragraphs 106-112), comprising:
	determining, for any radio bearer (RB) with duplication function configured or activated on a link, different logical channels of the RB belonging to different logic channel groups (figure 2 step 230 and paragraphs 106-111: when data duplication transmission is activated, UE transmits a buffer status report in both a first logical group 
	performing a buffer status reporting procedure based on buffer status of the different logic channel groups when a buffer status reporting condition is met (paragraph 112: transmitting buffer status report due to triggering condition).
Regarding claim 15, Hong further teaches an UE (figure 18) with processor (figure 18 controller 1810) and memory storing command (inherent).

Regarding claims 2 and 16, all limitations of claims 1 and 15 are disclosed above. Hong further teaches the link is a communication link from a terminal to a network side equipment (Uu link) (paragraph 111: UE transmits buffer report to a base station).
Regarding claims 3 and 17, all limitations of claims 2 and 16 are disclosed above. Hong further teaches the performing the buffer status reporting procedure based on the buffer status of the different logic channel groups comprises:
	performing the buffer status reporting procedure for the different logic channel groups based on buffer status of the different logic channels of the RB with duplication function configured or activated (paragraph 113: both logical groups are included in buffer status report. Figure 15 and paragraph 248: long BSR includes buffer size information for 4 LCGs).
Regarding claims 5 and 19, all limitations of claims 2 and 16 are disclosed above. Hong further teaches wherein the determining the different logic channels of the RB belonging to the different logic channel groups comprises: determining the different 
Regarding claims 7 and 21, all limitations of claims 5 and 19 are disclosed above. Hong further teaches the corresponding relationship and/or the calculation formula is configured by the network side equipment (paragraphs 123 and 170, 171: configured by base station).
Regarding claims 8 and 22, all limitations of claims 7 and 21 are disclosed above. Hong further teaches receiving a configuration signaling carrying information of the corresponding relationship or the calculation formula from the network side equipment through a dedicated signaling (paragraphs 123 and 170, 171: configured by base station).
Regarding claims 9 and 23, all limitations of claims 8 and 22 are disclosed above. Hong further teaches when different types of links use different corresponding relationships or different calculation formulas:
the broadcast carries an identification of the link; or
the dedicated signaling carries an identification of the link (paragraphs 283 and 284: RRC signaling for Uplink).

claims 11 and 25, Hong discloses a buffer status determination method, comprising:
receiving buffer status of a buffer status reporting procedure performed by a terminal based on buffer status of different logic channel groups, wherein different logic channels, corresponding to any RB with a duplication function configured or activated on a link, belong to the different logic channel groups (paragraphs 123 in view of paragraphs 106-112: base station receives buffer status report of PDCP data volume in each of logical channel group associated with first RLC entity and second RLC entity); and
	acquiring current buffer status of the terminal from the buffer status of the buffer status reporting procedure performed based on the buffer status of the different logic channel groups (paragraphs 123-125).
	Regarding claim 25, Hong further teaches a base station (figure 19) with processor (figure 19 controller 1910) and memory storing command (inherent)
Regarding claims 12 and 26, all limitations of claims 11 and 25 are disclosed above. Hong further teaches determining a plurality of different logic channel groups corresponding to the RB according to the buffer status; scheduling data corresponding to the different logic channel groups carried by the RB to different physical resources, according to the current buffer status of the terminal and a corresponding relationship between a logic channel of the RB and a logic channel group (paragraphs 272-274: base station allocates UL resource based on BSR).
Regarding claims 13 and 27, all limitations of claims 12 and 26 are disclosed above. Hong further teaches the corresponding relationship and/or the calculation 
Regarding claims 14 and 28, all limitations of claims 13 and 27 are disclosed above. Hong further teaches a mode of configuring the corresponding relationship or the calculation formula for the terminal is as follows:
sending a configuration signaling carrying information of the corresponding relationship or the calculation formula to the terminal through a dedicated signaling (paragraphs 279-281: UL resource available via base station).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4, 10, 18, 24, and 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hong et al. (US Pub. No. 2019/0268799) in view of Agiwal et al. (US Pub. No. 2017/0245292).
claims 4 and 18, all limitations of claims 3 and 17 are disclosed above. Hong further teaches MAC CE for BSR (paragraph 249) and sending, for the Uu link, a buffer status reporting media access control control element (BSR MAC CE), wherein the BSR MAC CE comprises information of the different logic channel groups, and information of buffer status corresponding to each of the different logic channel groups (Figure 15 and paragraph 248: long BSR includes buffer size information for 4 LCGs).
Hong does not teach but Agiwal discloses sending, for the Sidelink, comprises a Destination L2 ID, information of one or more logic channel groups corresponding to the Destination L2 ID, and information of buffer status corresponding to each of the one or more logic channel groups (paragraph 35: ProSe layer 2 group ID).
	Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the invention to implement in Hong sending, for the Sidelink, comprises a Destination L2 ID, information of one or more logic channel groups corresponding to the Destination L2 ID, and information of buffer status corresponding to each of the one or more logic channel groups.
	The motivation would have been for resource allocation.
Regarding claims 10 and 24, all limitations of claims 8 and 22 are disclosed above. Hong does not teach but Agiwal discloses different corresponding relationships or different calculation formulas are used for different destinations in a Sidelink: the dedicated signaling carries a Destination L2 ID (paragraph 35: ProSe layer 2 group ID).
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the invention to implement in Hong different corresponding 
The motivation would have been for D2D resource allocation. 
Regarding claims 31, all limitations of claims 1 are disclosed above. Hong does not teach but Agiwal discloses computer storage medium with executable commands (paragraph 225).
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the invention to implement in Hong computer storage medium with executable commands.
The motivation would have been for software implementation.
Allowable Subject Matter
Claims 6 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
The closet art, Hong, discloses configuring data duplicate transmission using carrier aggregation, configuring a first RLC entity and a second RLC entity associated with one PDCP entity and configuring a corresponding logical channel group associated with the first RLC entity and second RLC entity. When the data duplicate transmission is activated, transmitting to a base station a buffer status report including PDCP data volume in both RLC entities. However, elements of determining LCG ID by formula LCG ID = A+Mx(i-1); or LCG ID = N-Mx(i-1)-A is not found in the art.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Lee et al. (US Pub. No. 2016/0337895) discloses PDCP entity is mapped to two RLC entities.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TITO Q PHAM whose telephone number is (571)272-4122. The examiner can normally be reached Monday-Friday: 9AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faruk Hamza can be reached on 571-272-7969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/TITO Q PHAM/              Examiner, Art Unit 2466            

/FARUK HAMZA/              Supervisory Patent Examiner, Art Unit 2466